DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air pre-cooling system”, “air purification system”, “depressurization device” in claims 18 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the main air compressor" in section C lacks antecedent basis. The limitation should read –at least one the main air compressor--.
Claim 18 recites the limitation "the main heat exchanger" in section C lacks antecedent basis. The limitation should read –at least one the main heat exchanger--.
Claim 26 recites the limitation "the nitrogen gas compressor” lacks antecedent basis. The limitation should read –the at least one nitrogen gas compressor--.
a pipeline which connects first nitrogen gas from the top of the first tower or second tower into the top of the first tower and/or second tower via the main heat exchanger” in section d, renders the claim indefinite. It unclear how the pipeline connect gas from the top of the first tower or second tower into the top of the first tower and/or second tower. For examination purpose examiner assumed the pipeline connect the top of the first tower or second tower into the main heat exchanger and recycle back to the top of the first tower and/or second tower.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,666,823) in view of Agrawal et al. (US 5,257,504) and further in view of Goloubev et al. ( EP2963367A1).
In regard to claim 18, Smith teaches a method for producing an air product on the basis of cryogenic rectification, the method comprising the steps of:
a. providing a first tower (123) and a second tower (119), the top of the first tower (123) being in communication by heat exchange with the bottom of the second tower (119) by means of a main condensing evaporator (125), and an operating pressure of the first tower being higher than an operating pressure of the second tower (See col. 7, lines 10-47; fig. 1-6);
b. providing at least one main air compressor (127, 105), an air pre-cooling system (129, 113), an air purification system (131, 115), at least one main heat exchanger (117), at least one nitrogen gas compressor (141), a supercooler (135), at least one nitrogen gas expander (133) (See at least fig. 1); 
C. subjecting an air feed gas (25, air into comp. 105), which has been pressurized via the main air compressor (127, 105), to further pre-cooling (129, 113) and purification (131, 115), then cooling said air feed gas in the main heat exchanger (cooling via 117) before introducing (via line 27 &23) into the first tower (123) to undergo rectification (See fig. 1);
d. extracting a first nitrogen gas (35) at the top of the first tower or second tower (119), reheating the first nitrogen gas via the main heat exchanger (see fig. 1; col. 7, lines 54-63), then pressurizing the first nitrogen gas via the at least one nitrogen gas compressor (compressor 141) to form a second nitrogen gas (12/41/42); at least a portion of the second nitrogen gas being 
e. extracting a first oxygen-rich liquid air (33) from the first tower (123), supercooling the first oxygen-rich liquid air via the supercooler (135), and then sending into the second tower (119) as reflux liquid [via 137] (See fig. 1; col. 7, lines 47-50);
wherein a second oxygen-rich liquid air or liquid air (51) is extracted from the first tower (123) and pressurized via a first pump (147), then undergoes heat exchange with the second nitrogen gas (42) in the main heat exchanger (117), and an air product is then outputted (See fig. 1; col. 8, lines 27-34).
Smith teaches forming a second nitrogen gas (12) and at least a portion of the second nitrogen gas being cooled in the main heat exchanger to form a first liquid nitrogen, and also forming at least another portion (13) of the second nitrogen gas (12), wherein the at least another portion (13) is warmed in heat exchanger 111 against extracted compressed air 11 and the resulting nitrogen 3 is introduced into combustor 101 in combination with fuel 1, but does not explicitly teach the at least another portion (13) of the second nitrogen gas being partially cooled in the main heat exchanger to form a third nitrogen gas, which is expanded via a first nitrogen gas expander and then sent into the top of the first tower and/or the second tower.
However, fig. 9 of Agrawal teaches a method for producing an air product on the basis of cryogenic rectification, the method comprising the steps of extracting a first nitrogen gas (150) at 
Smith teaches extracting a first oxygen-rich liquid air from the first tower, supercooling the first oxygen-rich liquid air via the supercooler, and then sending into the second tower as reflux liquid, but does not teach a second oxygen-rich liquid air or liquid air is extracted from the first tower and pressurized via a first pump, then undergoes heat exchange with the second nitrogen gas in the main heat exchanger, and an air product is then outputted.
However, Goloubev teaches Method and device for cryogenic air separation with variable power consumption, wherein Goloubev teaches a second oxygen-rich liquid air or liquid air (33) 
Smith, as modified above, teaches extracting a second oxygen-rich liquid air or liquid air from the first tower, but does not teach the stream is pressurized via a first pump. However, official notice is taken that using pumps on oxygen product streams are common and well-known in the art, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ a pump in the second oxygen-rich liquid air or liquid air line in order to increase the pressure of the oxygen product stream as desired. 
In regard to claim 22, Smith teaches the method as claimed in Claim 18, wherein liquid oxygen (45) is extracted in the main condensing evaporator (125), pressurized via a second pump (145) and then sent into the main heat exchanger (117) to be vaporized, and an oxygen gas product (49) is then outputted (See Smith, fig. 1).
In regard to claim 23, Smith in view of Agrawal teaches the method as claimed in Claim 18, wherein Agrawal, further teaches a portion of the second liquid nitrogen (968 passed through reboiler/condenser 970) is led out, supercooled via the supercooler (124) and then sent into the top of the second tower (116) (See fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Smith by connecting the outlet of the depressurization device into the top of the 
In regard to claim 25, Smith teaches the method as claimed in Claim 18, wherein the depressurization device is a second nitrogen gas expander and/or a throttle valve (133) (See Smith fig. 1; col. 7, lines 42-46). Smith discloses valve 133 as being a throttling valve. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Agrawal and Goloubev as applied to claim 18 above, and further in view of Chen et al. (US 2012/0216520).
In regard to claims 19 and 20, Smith teaches the method as claimed in Claim 18, wherein Smith teaches the second oxygen-rich liquid air or liquid air is pressurized by using first pump, but does not teach the second oxygen-rich liquid air or liquid air is pressurized to different pressure ranges by using different numbers of first pumps in series with different hydraulic heads, in order to output air products in different pressure ranges.
However, Chen teaches an energy storage system comprising supercritical air, wherein the system comprises a cryogenic pump may be: reciprocating, centrifugal or mixed, in which liquid air is pumped up to a pressure in the range of 3.8 MPa to 34 MPa; the cryogenic pump may include a plurality of pumps, and they are arranged either in series or in parallel (See ¶ 0048). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second oxygen-rich liquid air or liquid air of Smith by pressurizing the second oxygen-rich liquid air or liquid air is pressurized to . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Agrawal and Goloubev as applied to claim 18 above, and further in view of Florian et al. (EP 2447653A1).
In regard to claim 24, Smith teaches the method as claimed in Claim 18, wherein Smith teaches fourth nitrogen gas (35) is extracted from the top of the second tower (119), heated via the supercooler (135), and then further sent into the main heat exchanger (117) for reheating, but does not teach impure liquid nitrogen is extracted at a middle region of the first tower, supercooled via the supercooler and then sent into the second tower as reflux liquid; impure nitrogen gas is extracted from the second tower, heated via the supercooler, and then further sent into the main heat exchanger for reheating.
However, Florian teaches a process for cryogenic air separation using a side condenser, wherein impure liquid nitrogen (26) is extracted at a middle region of a first tower (7), supercooled via the supercooler (27) and then sent into a second tower (8) as reflux liquid (via stream 39); impure nitrogen gas (53) is extracted from the second tower (8), heated via the supercooler (27), and then further sent into a main heat exchanger (3) for reheating; fourth nitrogen gas (56) is extracted from the top of the second tower (8), heated via the supercooler (27), and then further sent into the main heat exchanger (3) for reheating (See fig. 1; ¶ 0012-0021). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the separation process/apparatus of Smith by extracting liquid nitrogen at a middle region of a first tower, supercooling it via the supercooler and then sent into a second tower as reflux liquid, and also by extracting impure .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Agrawal and Goloubev as applied to claim 25 above, and further in view of Tranier (US 2008/0223075).
In regard to claim 26, Smith teaches the method as claimed in Claim 25, but does not teach the first nitrogen gas expander is braked by means of the nitrogen gas compressor; the second nitrogen gas expander is braked by means of a generator.
However, Tranier teaches a process and apparatus for a separation of air by cryogenic distillation, wherein the system discloses an expander and booster brake compressors arrangement, wherein the expander and booster brakes can be mechanically integrated into a single train: the power of the expander 13 drives the two compressor brakes 3 (single stage) and 8 (double stage). In addition, a motor and/or generator 60 can extract or add mechanical power to the system depending on the performance and production expected from the plant at a certain time (See ¶ 0057; fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus of Smith by braking the first nitrogen gas expander and the second nitrogen gas expander with the nitrogen gas compressor and a generator, in view of the teachings of Tranier, in order to optimize the system performance and save the nitrogen compression energy.

Claims 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,666,823) in view of Goloubev et al. ( EP2963367A1)
In regard to claim 27, Smith teaches an apparatus for producing an air product on the basis of cryogenic rectification, the apparatus comprising:
a. a first tower (123) and a second tower (119), the top of the first tower being in communication by heat exchange with the bottom of the second tower by means of a main condensing evaporator (125), and an operating pressure of the first tower being higher than an operating pressure of the second tower (See col. 7, lines 10-47; fig. 1-6);
b. at least one main air compressor (127, 105), an air pre-cooling system (129, 113), an air purification system (131, 115), at least one main heat exchanger (117), at least one nitrogen gas compressor (141), a supercooler (135), at least one nitrogen gas expander (133) (See at least fig. 1); 
C. a pipeline which connects air feed gas (25, air into comp. 105) into the first tower via the main air compressor (127, 105), the air pre-cooling system (129, 113), the air purification system (131, 115) and the main heat exchanger (cooling via 117) (see fig. 1);
d. a pipeline which connects first nitrogen gas (35) from the top of the first tower or second tower (119) into the top of the first tower (123) and/or second tower via the main heat exchanger (117), at least one nitrogen gas compressor (141), via the main heat exchanger (117) again, and respectively via a first nitrogen gas expander or a depressurization device (133) (See fig. 1; col. 7, lines 42-46; col. 7, lines 64 to col. 8, lines 10);
e. a pipeline (33) which connects first oxygen-rich liquid air from the first tower (123) into the second tower (119) via the supercooler (135) (See fig. 1; col. 7, lines 47-50);
f. a pipeline (51) which outputs second oxygen-rich liquid air or liquid air from the first tower (123) via a first pump (147) and the main heat exchanger (117) (See fig. 1; col. 8, lines 27-34).

However, Goloubev teaches Method and device for cryogenic air separation with variable power consumption, wherein Goloubev teaches a second oxygen-rich liquid air or liquid air (33) is extracted from the first tower (21) then undergoes heat exchange with a nitrogen gas in heat exchanger (34), and an air product is then outputted (via 34) (See fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process/apparatus of Smith by oxygen-rich liquid air or liquid air from the first tower then undergoes heat exchange with the second nitrogen gas in the main heat exchanger, in view of the teachings of Goloubev, in order to provide an additional cooling to the incoming feed gas and to also provide an additional oxygen product. 
Smith, as modified above, teaches extracting a second oxygen-rich liquid air or liquid air from the first tower, but does not teach the stream is pressurized via a first pump. However, official notice is taken that using pumps on oxygen product streams are common and well-known in the art, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ a pump in the second oxygen-rich liquid air or liquid air pipeline in order to increase the pressure of the oxygen product stream as desired. 

In regard to claim 29, Smith teaches the method as claimed in Claim 18, further comprising a pipeline (45) which outputs liquid oxygen from the main condensing evaporator (125) via a second pump (145) and the main heat exchanger [117] (See fig. 1).
In regard to claim 32, Smith teaches the apparatus as claimed in Claim 27, wherein the depressurization device (133) is a second nitrogen gas expander and/or a throttle valve (133) (See Smith fig. 1; col. 7, lines 42-46). Smith discloses valve 133 as being a throttling valve. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Goloubev as applied to claim 27 above, and further in view of Agrawal et al. (US 5,257,504).
In regard to claim 30, Smith teaches the apparatus as claimed in Claim 27, further comprising a pipeline (31) which is led out from an outlet of the depressurization device (133) and connected into the top of the first tower (123), but does not explicitly teach the outlet of the depressurization device is connected into the top of the second tower via the supercooler.
However, fig. 9 of Agrawal teaches an apparatus for producing an air product on the basis of cryogenic rectification, the method comprising the steps of extracting a first nitrogen gas (150) at the top of the first tower or second tower (116), reheating the first nitrogen gas (150) via the main heat exchanger (104), then pressurizing the first nitrogen gas via the at least one nitrogen gas compressor (954) to form a second nitrogen gas (stream after compressor 954); at least a portion (956) of the second nitrogen gas being cooled in the main heat exchanger to form a first liquid nitrogen (960), which is condensed in supercooler (124) and depressurized via a depressurization device (see the valve  next to HX 124) to form a second liquid nitrogen which is sent into the top of the second tower [116] (See fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Goloubev as applied to claim 27 above, and further in view of Florian et al. (EP 2447653A1).
In regard to claim 31, Smith teaches the apparatus as claimed in Claim 27, wherein Smith teaches fourth nitrogen gas (35) is extracted from the top of the second tower (119), heated via the supercooler (135), and then further sent into the main heat exchanger (117) for reheating, but does not teach a pipeline which connects impure liquid nitrogen is extracted at a middle region of the first tower, supercooled via the supercooler and then sent into the second tower as reflux liquid; impure nitrogen gas is extracted from the second tower, heated via the supercooler, and then further sent into the main heat exchanger for reheating.
However, Florian teaches a process for cryogenic air separation using a side condenser, wherein impure liquid nitrogen (26) is extracted at a middle region of a first tower (7), supercooled via the supercooler (27) and then sent into a second tower (8) as reflux liquid (via stream 39); impure nitrogen gas (53) is extracted from the second tower (8), heated via the supercooler (27), and then further sent into a main heat exchanger (3) for reheating; fourth nitrogen gas (56) is extracted from the top of the second tower (8), heated via the supercooler (27), and then further sent into the main heat exchanger (3) for reheating (See fig. 1; ¶ 0012-0021). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the separation process/apparatus of .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Goloubev as applied to claim 32 above, and further in view of Tranier (US 2008/0223075).
In regard to claim 33, Smith teaches the apparatus as claimed in Claim 32, but does not teach the first nitrogen gas expander is connected to the nitrogen gas compressor; the second nitrogen gas expander is connected to a generator.
However, Tranier teaches a process and apparatus for a separation of air by cryogenic distillation, wherein the system discloses an expander and booster brake compressors arrangement, wherein the expander and booster brakes can be mechanically integrated into a single train: the power of the expander 13 drives the two compressor brakes 3 (single stage) and 8 (double stage). In addition, a motor and/or generator 60 can extract or add mechanical power to the system depending on the performance and production expected from the plant at a certain time (See ¶ 0057; fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus of Smith by braking the first nitrogen gas expander and the second nitrogen gas expander with the nitrogen gas compressor and a generator, in view of the teachings of Tranier, in order to optimize the system performance and save the nitrogen compression energy.
34 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Goloubev as applied to claim 32 above, and further in view of Skolaude et al. (US 4,555,256).
In regard to claim 34, Smith teaches the apparatus as claimed in Claim 27, teaches a main heat exchanger (117), but does not explicitly teach the main heat exchanger comprises a high-pressure plate heat exchanger and a low-pressure plate heat exchanger, or an integral combined heat exchanger.
However, Skolaude teaches a device for a production of gaseous oxygen at elevated pressure, wherein air is compressed, purified and cooled in a first heat exchanger (6) while a second gas stream is compressed to elevated pressure, and is cooled in a second heat exchanger (10) (See fig. 1-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the main heat exchanger of Smith by to comprise a high-pressure plate heat exchanger and a low-pressure plate heat exchanger, in view of the teachings of Skolaude, in order to optimize the system performance and save on the capital cost for the heat exchanger system by using a higher-pressure heat exchanger and a lower-pressure heat exchanger as compared to a heat exchanger system where all of the heat exchangers are rated for higher pressure operation.

Allowable Subject Matter
Claims 21 and 28 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763